          Case 1:17-cv-00426-LAK Document 47 Filed 04/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AXAR MASTER FUND, LTD. and MAN GLG                   17 Civ. 00426 (LAK)
 SELECT OPPORTUNITIES MASTER LP,
                                                      ECF CASE
                              Plaintiffs,

                        v.

 BRYAN K. BEDFORD, JOSEPH P. ALLMAN,
 NEAL S. COHEN, ROBERT L. COLIN, DANIEL
 P. GARTON, and MARK L. PLAUMANN,

                              Defendants.


                                   NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs Axar Master Fund, Ltd. (“Axar”) and Man GLG

Select Opportunities Master LP (“Man GLG”) (collectively, “Plaintiffs”) appeal to the United

States Court of Appeals for the Second Circuit from the Opinion & Order, dated March 29, 2018

and entered on March 30, 2018 (ECF Nos. 35, 36) granting Defendants Bryan K. Bedford, Joseph

P. Allman, Neal S. Cohen, Robert L. Colin, Daniel P. Garton, and Mark L. Plaumann’s Motion to

Dismiss the Complaint; and the Opinion & Order, dated March 26, 2019 and entered on March 27,

2019 (ECF Nos. 45, 46) denying Plaintiffs’ Motion to Amend or Alternatively Set Aside the

Judgment Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b) and for Leave to File an

Amended Complaint Pursuant to Federal Rule of Civil Procedure 15(a), and forthwith closing the

case.

Dated: April 24, 2019                       Respectfully submitted,

                                            KESSLER TOPAZ
                                             MELTZER & CHECK, LLP

                                            /s/ Sharan Nirmul



                                               1
Case 1:17-cv-00426-LAK Document 47 Filed 04/24/19 Page 2 of 2



                           Sharan Nirmul
                           Geoffrey C. Jarvis
                           Nathan Hasiuk (admitted pro hac vice)
                           280 King of Prussia Road
                           Radnor, PA 19087
                           Telephone: (610) 667-7706
                           Facsimile: (610) 667-7056
                           snirmul@ktmc.com
                           gjarvis@ktmc.com
                           nhasiuk@ktmc.com

                           Counsel for Plaintiffs Axar Master
                           Fund, Ltd. and Man GLG Select
                           Opportunities Master LP




                              2
